Exhibit 10.6

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. Contract ID Code

Firm-Fixed-Price

Page 1 of 7

 

 

 

 

2. Amendment/Modification No.

P00013

3. Effective Date

2009SEP25

4. Requisition/Purchase Req. No.

SEE SCHEDULE

5. Project No. (If applicable)

 

 

 

 

 

6. Issued By                                                                Code

W56HZV

7. Administered By (If other than Item 6)                Code

 

DCMA ATLANTA

2300 LAKE PARK DRIVE SUITE 300

SMYNRA, GA 30080

S1103A

 

 

 

U.S. ARMY TACOM LCMC

AMSCC-TAC-ADED

REBECCA TABOR (586) 574-6290

WARREN, MICHIGAN 48397-5000

HTTP://CONTRACTING.TACOM.ARMY.MIL

WEAPON SYSTEM: WPN SYS: UR

 

EMAIL: REBECCA.TABOR@US.ARMY.MIL

 

 

SCD  A

PAS  NONE

ADP PT  HQ0338

 

 

 

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

 

FORCE PROTECTION INDUSTRIES, INC.

9801 HIGHWAY 78 STE 3

LADSON, SC 29456-3802

 

 

TYPE BUSINESS: Large Business Performing in U.S.

 

 

9A. Amendment Of Solicitation No.

 

 

 

9B. Dated (See Item 11)

 

 

x

10A. Modification Of Contract/

Order No.

 

W56HZV-08-C-0028

 

 

 

 

 

Code: 1EFH8

Facility Code 

 

 

10B. Dated (See Item 13)

2007NOV02

 

 

 

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

 

 

o The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offer.

¨ is extended.  ¨ is not extended.

 

Offer must acknowledge receipts of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:

(a) By completing Items 8 and 15, and returning ____ copies of the amendments:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PROIR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. Accounting And Appropriation Data (If required)

ACRN:  AB NET INCREASE:  $25,872,611.52

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS

KIND MOD CODE: 6

It Modifies The Contract/Order No. As Described In Item 14.

 

 

 

o

A.

This Change Order Is Issued Pursuant To:

The Contract Order No. In Item 10A.

The Changes Set Forth In Item 14 Are Made In

 

 

 

o

B.

The Above Numbered Contract/Order Is Modified To Reflect The Administrative
Changes (such as changes in paying office, appropriation date, etc.)

Set Forth In Item 14, Pursuant To The Authority Of FAR 43.103(b).

 

 

 

o

C.

This Supplemental Agreement Is Entered Into Pursuant To Authority Of:

 

x

D.

Other (Specify type of modification and authority)  Exercise Option

 

 

E. IMPORTANT: Contractor  x is not,    o is required to sign this document and
return ___________ copies to the issuing office.

 

 

14.

Description Of Amendment/Modification (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

 

SEE SECOND PAGE FOR DESCRIPTION

 

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. Name And Title Of Signer (Type or print)

 

16A. Name And Title Of Contracting Officer (Type or print)

VICTOR J. VAUGHN

VICTOR.VAUGHN@US.ARMY.MIL   (586)574-8283

 

 

15B. Contractor/Offeror

 

15C. Date Signed

 

16B. United States Of America

 

16C. Date Signed

 

 

 

 

By

/SIGNED/

 

2009SEP25

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

 

NSN 7540-01-152-8070

30-105-02

STANDARD FORM 30 (Rev. 10-83)

PREVIOUS EDITIONS UNUSABLE

 

Prescribed by GSA FAR (48 CFR) 53.243

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION A - SUPPLEMENTAL INFORMATION

 

1. The purpose of this Modification P00013 to Contract W56HZV-08-C-0028 is to
incorporate the following into this contract:

 

SECTION B:

 

a)                                      CLIN 2101:  Correct NSN
2355-01-567-4930.

 

b)                                     Exercise Option CLIN 2101AB, [***] each
Buffalo A2 Vehicles, NTE:  $[***], Undefinitized:  $[***].

 

c)                                      Exercise Option CLIN 2101AC, [***] each
Buffalo A2 Vehicles, NTE:  $[***], Undefinitized:  $[***].

 

SECTION I:

 

Change Clause 52.216-24, Limitation of Government Liability accordingly.

 

2. As a result of this modification, the total dollar amount of the contract is
increased by $25,872,611.52 from $81,685,052.35 to $107,557,663.87. The Not to
Exceed amount for this contract is increased by $52,801,248.00 from
$103,254,015.00 to $156,055,263.00.

 

3. The FAR Clause 52.216-24, Limitation of Liability, applies to CLINs 1200AA,
1200AG, 1200AH, 1201AA, 1202AA, 2100AA, 2101AA, 2101AB and 2101AC only.

 

4. All other contract terms and conditions remain unchanged and in full force
and effect.

 

*** END OF NARRATIVE A0016 ***

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES/COSTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1201

 

NSN:  2320-01-567-4930
SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1201AA

 

FIRST ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

[***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  BUFFALO A2  ([***] EA)
PRON:  P186M0972T     PRON AMD: 01     ARCN: AB
AMS CD:  51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin

ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV8294G800

 

Y00000

 

M

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

5

 

29-MAY-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

002

 

6

 

30-JUN-2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2101

 

NSN:  2355-01-567-4930
FSCM:  1EFH8
PART NR:  B6EAD
SECURITY CLASS:  Unclassified

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2101AB

 

SECOND ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

[***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  MPCV BUFFALO A2

PRON:  P196M0612T     PRON AMD: 01     ACRN: AD

AMS CD:  51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin

ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV9225G800

 

Y00000

 

M

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***]

 

28-FEB-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

002

 

[***]

 

31-MAR-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

ITEM NO

 

SUPPLIES/SERVICES

 

QUANTITY

 

UNIT

 

UNIT PRICE

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

2101AC

 

SECOND ORDERING PERIOD

 

[***]

 

EA

 

$ UNDEFINITIZED

 

$

 [***]

 

 

 

 

 

 

 

 

 

NOT TO EXCEED

 

$

 [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOUN:  MPCV BUFFALO A2

PRON:  P196M0582T     PRON AMD: 03     ACRN: AD

AMS CD:  51108360009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Packaging and Marking

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inspection and Acceptance

 

 

 

 

 

 

 

 

 

 

 

INSPECTION:  Origin

ACCEPTANCE:  Origin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deliveries or Performance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOC
REL CD

 

MILSTRIP

 

SUPPL
ADDR

 

SIG CD

 

MARK FOR

 

TP CD

 

 

 

 

 

 

 

 

 

 

 

001

 

W56HZV9209G800

 

Y00009

 

M

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEL REL CD

 

QUANTITY

 

DEL DATE

 

 

 

 

 

 

 

 

 

 

 

001

 

[***]

 

31-MAR-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

002

 

[***]

 

30-APR-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

003

 

[***]

 

28-MAY-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

004

 

[***]

 

30-JUN-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

005

 

[***]

 

30-JUL-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

006

 

[***]

 

31-AUG-2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOB POINT:

Destination

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHIP TO:

 

 

 

 

 

 

 

 

 

 

 

 

(Y00000)

SHIPPING INSTRUCTIONS FOR CONSIGNEE (SHIP-TO) WILL BE FURNISHED PRIOR TO THE
SCHEDULED DELIVERY DATE FOR ITEMS REQUIRED UNDER THIS REQUISITION.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

 

 

PRON/

 

 

 

 

 

 

 

 

 

 

 

LINE

 

AMS/CD/

 

 

 

OBLG STAT/

 

 

 

INCREASE/DECREASE

 

CUMULATIVE

 

ITEM

 

MIPR

 

ACRN

 

JOB ORD NO

 

PRIOR AMOUNT

 

AMOUNT

 

AMOUNT

 

2101AB

 

P196M0612T

 

AD

 

1

 

$

0.00

 

$

[***]

 

$

[***]

 

 

 

51108360009

 

 

 

9ZCMB1

 

 

 

 

 

 

 

 

 

P19P50091CBBA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2101AC

 

P196M0582T

 

AD

 

1

 

$

0.00

 

$

[***]

 

$

[***]

 

 

 

51108360009

 

 

 

9ZCMB5

 

 

 

 

 

 

 

 

 

P19P50091CBMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

[***]

 

 

 

 

SERVICE

 

NET CHANGE

 

 

 

 

 

ACCOUNTING

 

INCREASE/DECREASE

 

NAME

 

BY ACRN

 

ACCOUNTING CLASSIFICATION

 

 

 

STATION

 

AMOUNT

 

Army

 

AD

 

21  92035000091C1C09P51108331E1

 

S20113

 

W56HZV

 

$

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET CHANGE

 

$

[***]

 

 

 

 

PRIOR AMOUNT

 

INCREASE/DECREASE

 

CUMULATIVE

 

 

 

OF AWARD

 

AMOUNT

 

OBLIG AMT

 

NET CHANGE FOR AWARD:

 

$

[***]

 

$

[***]

 

$

[***]

 

 

ACRN

 

EDI ACCOUNTING CLASSIFICATION

 

 

 

 

 

AD

 

21 091120350000

 

S20113

 

91C1C095110836000931E1

 

9ZCBM1S20113 W56HZV

 

AD

 

21 091120350000

 

S20113

 

91C1C095110836000931E1

 

9ZCBM5S20113 W56HZV

 

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

SECTION I - CONTRACT CLAUSES

 

 

 

Status

 

Regulatory Cite

 

Title

 

Date

 

 

 

 

 

 

 

 

 

 

 

I-1

 

CHANGED

 

52.216-24

 

LIMITATION OF GOVERNMENT LIABILITY

 

APR/1984

 

 

(a) In performing this undefinitized contract action, the Contractor is not
authorized to make expenditures or incur obligations exceeding $76,467,078.87
dollars.

 

(b) The maximum amount for which the Government shall be liable if this
undefinitized contract action is terminated is $156,055,263.00 dollars.

 

(End of clause)

 

--------------------------------------------------------------------------------